
	

114 S503 IS: Haitian Partnership Renewal Act
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 503
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Caribbean Basin Economic Recovery Act to extend trade preferences for certain articles
			  imported from Haiti and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Haitian Partnership Renewal Act.
		2.Extension of trade preferences for Haiti
			(a)Special rules for Haiti
 (1)Apparel and other textile articlesSection 213A(b) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a(b)) is amended— (A)in paragraph (1)—
 (i)in subparagraph (B)(v)(I)(cc), by striking 2017. and inserting 2017, and in each succeeding 1-year period thereafter.; and (ii)in subparagraph (C)—
 (I)by striking 11; and (II)by striking December 19, 2018. and inserting December 19, 2030.; and
 (B)in paragraph (2)— (i)in subparagraph (A)(ii), by striking 11 succeeding 1-year periods, and inserting succeeding 1-year periods through September 30, 2030,; and
 (ii)in subparagraph (B)(iii), by striking 11 succeeding 1-year periods, and inserting succeeding 1-year periods through September 30, 2030,. (2)Extension of special rulesSection 213A(h) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a(h)) is amended—
 (A)by striking Except as provided in subsection (b)(1), the and inserting The; and (B)by striking September 30, 2020. and inserting September 30, 2030..
					(b)Import-Sensitive articles
 (1)Transition period treatment of certain textile and apparel articlesSection 213(b)(2)(A)(iii) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)(2)(A)(iii)) is amended—
 (A)in subclause (II)(cc), by striking September 30, 2020. and inserting September 30, 2030.; and (B)in subclause (IV)(dd), by striking September 30, 2020. and inserting September 30, 2030..
 (2)Transition period treatment of certain other apparel articlesSection 213(b)(2)(A)(iv)(II) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)(2)(A)(iv)(II)) is amended by striking 18.
 (3)Extension of transition periodSection 213(b)(5)(D)(i) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)(5)(D)(i)) is amended by striking September 30, 2020; and inserting September 30, 2030;.
 3.Duty-free treatment of footwearSection 213A(b)(3) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a(b)(3)) is amended by adding at the end the following:
			
				(H)Footwear
 (i)In generalAny article, other than an article described in clause (ii), that undergoes a change in Haiti to being classifiable under heading 6401, 6402, 6403, 6404, or 6405 of the HTS from being classifiable under any other heading of the HTS and is imported directly from Haiti or the Dominican Republic shall enter the United States free of duty, without regard to the source of the components from which the article is made.
 (ii)Articles describedArticles described in this clause are articles classifiable under subheading 6401.10.00, 6401.92.90, 6401.99.10, 6401.99.30, 6401.99.60, 6401.99.90, 6402.91.10, 6402.91.20, 6402.91.26, 6402.91.50, 6402.91.80, 6402.91.90, 6402.99.08, 6402.99.16, 6402.99.19, 6402.99.33, 6402.99.80, 6402.99.90, 6403.91.60, 6403.91.90, 6403.99.60, 6403.99.90, 6404.11.90, or 6404.19.20 of the HTS..
 4.Special rules for certain goodsSection 213A(c) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a(c)) is amended to read as follows:
			
				(c)Special rules for certain goods
					(1)Wire harness automotive components
 (A)In generalAny wire harness automotive component that is the product or manufacture of Haiti and is imported directly from Haiti into the customs territory of the United States shall enter the United States free of duty until September 30, 2030, if Haiti has met the requirements of subsection (d) and if the sum of—
 (i)the cost or value of the materials produced in Haiti or one or more countries described in subsection (b)(2)(C), or any combination thereof, plus
 (ii)the direct costs of processing operations (as defined in section 213(a)(3)) performed in Haiti or the United States, or both,
							is not less than 35 percent of the declared customs value of such wire harness automotive
 component.(B)Wire harness automotive component definedFor purposes of this subsection, the term wire harness automotive component means any article provided for in subheading 8544.30.00 of the HTS, as in effect on December 20, 2006.
 (2)Travel goodsAny article classifiable under subheading 4202.11, 4202.19, 4202.21, 4202.29, 4202.31, 4202.39, 4202.91, or 4202.99 of the HTS that undergoes a change in Haiti to being classifiable under that subheading from being classifiable under a chapter of the HTS other than chapter 42 and is imported directly from Haiti or the Dominican Republic shall enter the United States free of duty, without regard to the source of the components from which the article is made.
 (3)Leather wearing apparelAny article classifiable under subheading 4203.10.40, 4203.29.08, or 4203.29.18 of the HTS that undergoes a change in Haiti to being classifiable under that subheading from being classifiable under a chapter of the HTS other than chapter 42 and is imported directly from Haiti or the Dominican Republic shall enter the United States free of duty, without regard to the source of the components from which the article is made.
 (4)Lamps, lighting, and other electrical componentsAny article classifiable under subheading 8536.30, 8539.10, 8539.49, 9032.10, 9405.10, 9405.20, 9405.30, 9405.40, 9405.50, 9405.60, 9405.91, 9405.92, or 9405.99 of the HTS that undergoes a change in Haiti to being classifiable under that subheading from being classifiable under any other chapter of the HTS and is imported directly from Haiti or the Dominican Republic shall enter the United States free of duty..
 5.Continuing complianceSection 213A(d)(3) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703a(d)(3)) is amended by striking terminate and inserting terminate, in whole or in part,.
		
